Citation Nr: 1827273	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for necrotizing pancreatitis, to include as secondary to diabetes mellitus on the basis of aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for necrotizing pancreatitis.

In a January 2017 decision, the Board denied service connection for necrotizing pancreatitis on the basis that it was not related to service and not caused by service-connected diabetes mellitus.  It remanded the limited issue of whether pancreatitis was aggravated by diabetes.


FINDING OF FACT

Necrotizing pancreatitis was not aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for necrotizing pancreatitis on a secondary aggravation basis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Board previously determined that the Veteran's necrotizing pancreatitis was not incurred in service or caused by his service-connected diabetes mellitus.  It now finds that pancreatitis is not aggravated by diabetes.

VA obtained an examination and opinion in August 2017.  The examiner noted that the Veteran had a 30-year history of diabetes mellitus.  That condition was initially managed through diet until the Veteran was put on medication in the early 1990's.  In 2006, he developed necrotizing pancreatitis.

He explained that conditions that lead to pancreatitis and secondary necrotizing pancreatitis included alcoholism and gallstones.  Less common causes were abdominal surgery, certain medications, smoking, cystic fibrosis, hypercalcemia, and a family history of pancreatitis.  He stated that diabetes mellitus did not aggravate pancreatitis.

This opinion is generally consistent with a July 2010 VA opinion which found that diabetes did not cause pancreatitis.  That examiner also noted similar causes of pancreatitis, and further explained that other causes included autoimmune or idiopathic categories.  That opinion concluded by stating that there was no credible evidence linking diabetes mellitus to a higher risk for pancreatitis.

These VA opinions are based on a review of the relevant evidence and examination of the Veteran.  There is no competent medical opinion to refute their conclusions or to otherwise link pancreatitis to diabetes mellitus.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his pancreatitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, in an April 2018 brief, the Veteran's representative asserted that the Veteran had a history of alcohol abuse associated with his service-connected posttraumatic stress disorder (PTSD), and that this alcohol abuse may have led to his pancreatitis.  As noted above, the July 2010 and August 2017 VA examiners both stated that alcohol abuse is a possible cause of pancreatitis.

However, there is no evidence that the Veteran has a history of any such abuse.  During the July 2010 and August 2017 VA examinations, as well as during additional examinations for PTSD in May 2010 and July 2010, the Veteran denied a history of alcohol abuse or drinking.

In its brief, the representative pointed to a July 1980 divorce filing which referenced alcohol abuse.  However, this filing does not relate to the Veteran.  It is part of the divorce proceedings between the Veteran's current wife and her former spouse, and was submitted by the Veteran as evidence to establish that she was his dependent.  The alcohol abuse discussed in this divorce filing was by the former spouse.  Therefore, there is no evidence that the Veteran's pancreatitis is associated with alcohol.


ORDER

Service connection for necrotizing pancreatitis on a secondary aggravation basis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


